 

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

SDGT-9966
OFFICE OF FOREIGN ASSETS CONTROL

BLOCKING MEMORANDUM

The Office of Foreign Assets Control (OFAC), pursuant to Executive Order 13224 of
September 23, 2001 ("Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism") (the "Order"), the International
Emergency Economic Powers Act, (IEEPA), 50 U.S.C. §1701 et seq., and the Global
Terrorism Sanctions Regulations, 31 C.P.R. Part 594, (the "Regulations"), determines
that there is reason to believe that a Specially Designated Global Terrorist has an interest

in the electronic funds transfer identified below. That transfer therefore is hereby
blocked.

The details of the transaction are as foliows:

Beneficiary Bank: National Bank for Foreign Economic Activity of Republic of
Uzbekistan, (Swift NBFAUZ2X)

Beneficiary Name: Uzbekistan Airways

Beneficiary Account Nontr os
Originating Bank: Commercial Bank “Absolut Bank”
Originator: OOO Rusaviainvest

Amount: $200,000.00

  
  
 
 

Blocked property may not be transferred, withdrawn, exported, paid or otherwise dealt in
without prior authorization from OFAC. The President determined in section 5 of the
Order that, because of the ability to transfer funds or assets instantaneously, prior notice
of measures taken pursuant to this Order to persons blocked pursuant to section 1 thereof
who might have a constitutional presence in the United States would render ineffectual
such measures. Therefore, the President determined that there need be no prior notice of
a determination made pursuant to the Order. In making this determination pursuant to the
Order, | also find that no prior notice should be afforded to any entity or individual
involved in the transaction identified above because to do so would provide an
opportunity lo evade the measures authorized in the Order and, consequently, would

render those measures incffectual toward addressing the national emergency declared in
Executive Order 12938.

Ay: | Lt,2017 noe

Date Andrea Gacki
Acting Director
Office of Foreign Assets Control

 

AR 0001

 
Case_1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 2 of 63

 

DEPARTMENT OF THE TREASURY
WASHINGTON, 0.c. 20220

SDGT-9966

AMO Y.th-201)
(U) FOR: ANDREA GACKI
ACTING DIRECTOR
OFFICE OF FOREIGN ASSETS CONTROL
(U) THROUGH: Gregory T. Gatjanis

Associate Director a. ‘- ot

Office of Global Targeting

Leila M. Boherflll loll?

Assistant Director
Eastern Hemisphere Division

a -
ection Chie

Near East Section

a:
anctions investigator,

Near East Section
~<SHB Bsect:

(U) INTRODUCTION:

[Exhibit 1}

  
 
 

 
  
 

 

(U) FROM:

 

 

 

' (U) Previously blocked person(s) are capitalized and accompanied by an asterisk. The name of the blocked person
with an interest in this transaction is bold ied by an asterisk.

 

AR 0002

 

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 3 of 63

Exhibit 2, p. 1]

Exhibit 3, pp. 1-2, para. 1]

para, 2A, 2B]

 

AR 0003

 
__—____._.______ Case 1:18-cv-05676-PGG Document 40-3 _ Filed 03/20/19 Page 4 of 63 _

(Exhibit 7, p. 1]

 

 
Case _1:18-cv-05676-PGG_ Document 40-3 Filed 03/20/19 Page 5 of 63

EEE ini aa

[Exhibit 10, p. 1-2, para 1, 1A]

(Exhibit 10, p. 2, para 1B]

[Exhibit 10, p. 2, para Ci, Cii, Ciii]

[Exhibit 10, p. 2, para 2]

[Exhibit 10, p. 2, para 2C]

 
Case 1:18-cv-05676-PGG_ Document 40-3 Filed 03/20/19 Page 6 of 63

 

[Exhibit 19, p. 1, para. 1]

   
    
   

Exhibit 10

   

[Exhibit 19, p. 1, para. 1]

[Exhibit 10, p. 2, para Ci, Cii, Ciii]

[Exhibit 19, p. 1, para. LA

 

[Exhibit 19, pp. 1-2, para. 1Ai, 1Aii, | Aiii]

 

xhibit 19, p. 2,
para. 1B]

[Exhibit 19, p. 2, para. 1 Bi, 1Bii, eet

2 P-

18]

 

 

 

AR 0006

 

 

ee ea

 
Case 1:18-cv-05676-PGG_ Document 40-3 Filed 03/20/19 Page 7 of 63

[Exhibit 11, p. 2, para. 5
xhibit 11, p. 2, para. 5] rae amed

Exhibit 11, p. 2, para. 5]

 

[Exhibit 13] [Exhibit 15, pp. 1-2]

 

2] [Exhibit 16]

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 8 of 63

Sher hod de

   

[Exhibit 10, pp. 1-2, para. 1, 1
[Exhibit 15, p. 2] [Exhibit 19, p. 1-2] [Exhibit 17]

(U) RECOMMENDATION:

 

 

(Exhibit 17} [Exhibit 19, p. 1-2, para. 1, 1Ai, LAi, TAI

 

AR 0008

 
___Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 9 of 63

Exhibit |:

Exhibit 2;

Exhibit 3:

Exhibit 4:

Exhibit 5:

Exhibit 6:

Exhibit 7:

Exhibit 8:

Exhibit 9:

Exhibit 10:

Exhibit 11:

Exhibit 12:

AR 0009

(U) EXHIBITS LIST

(U) Exccutive Order 13224 of September 23, 2001 (66 FR 49079, September 25,
2001) Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism

 

=r

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 10 of 63

Exhibit 13:

Exhibit 14:

Exhibit 15;

Exhibit 16:

Exhibit 17:

Exhibit 18:

Exhibit 19:

Exhibit 20:

 

AR 0010

 

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 11 of 63

AR 0011
 

 

AR 0012

Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 12 of 63

Sli ae ee ee a ee

 

LSUCT

Qa

Hederal Neg

 

Tuesday,
September 25, 2001

 

Part IV

The President

 

Executive Order 13224—Blocking
Property and Prohibiting Transactions
With Persons Who Commit, Threaten To
Commit, or Support Terrorism

Notice of September 24, 2001—

Continuation of Emergency With Respect
to UNITA

"1

 
 

49079

 

Federal Register
Vol. 66, No. 186

Tuesday, September 25, 2001

Presidential Documents

 

Title 3—

The President

AR 0013

Executive Order 13224 of September 23, 2001

Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism

By the authority vested in me as President by the Constitution and the
laws of the United States of America, including the International Emergency
Economic Powers Act (50 U.S.C. 1701 et seq.}(IEEPA), the National Emer-
gencies Act (50 U.S.C. 1601 ef seq.), section 5 of the United Nations Participa-
tion Act of 1945, as amended (22 U.S.C, 287c) (UNPA), and section 301
of title 3, United States Code, and in view of United Nations Securi
Council Resolution {UNSCR) 1214 of December 8, 1998, UNSCR 1267 of
October 15, 1999, UNSCR 1333 of December 19, 2000, and the multilateral
sanctions contained therein, and UNSCR 1363 of July 30, 2001, establishing
a mechanism to monitor the implementation of UNSCR 1333,

I, GEORGE W. BUSH, President of the United States of America, find that
grave acts of terrorism and threats of terrorism committed by foreign terrorists,
including the terrorist attacks in New York, Pennsylvania, and the Pentagon
committed on September 11, 2001, acts recognized and condemned in UNSCR
1368 of September 12, 2001, and UNSCR 1269 of October 19, 1999, and
the continuing and immediate threat of further attacks on United States
nationals or the United States constitute an unusual and extraordinary threat
to the national security, foreign policy, and economy of the United States,
and in furtherance of my proclamation of September 14, 2001, Declaration
of National Emergency by Reason of Certain Terrorist Attacks, hereby declare
a national emergency to deal with that threat. I also find that because
of the pervasiveness and expansiveness of the financial foundation of foreign
terrorists, financial sanctions may be appropriate for those foreign persons
that support or otherwise associate with these foreign terrorists. I also find
that a need exists for further consultation and cooperation with, and sharing
of information by, United States and foreign financial institutions as an

additional tool to enable the United States to combat the financing of ter-
rerism.

I hereby order:

Section 1. Except to the extent required by section 203(b) of IEEPA (50
U.S.C. 1702(b)), or provided in regulations, orders, directives, or licenses
that may be issued pursuant to this order, and notwithstanding any contract
entered into or any license or permit granted prior to the effective date
of this order, all property and interests in property of the following persons
that are in the United States or that hereafter come within the United
States, or that hereafter come within the possession or control of United
States persons are blocked:

(a) foreign persons listed in the Annex to this order;

(b) foreign persons determined by the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney General, to have com-
mitted, or to pose a significant risk of committing, acts of terrorism that
threaten the security of U.S. nationals or the national security, foreign policy,
or economy of the United States;

(c) persons determined by the Secretary of the Treasury, in consultation
with the Secretary of State and the Attornay General, to be owned or con-
trolled by, or to act for or on behalf of those persons listed in the Annex
to this order or those persons determined to be subject to subsection 1(b),
1(c), or 1(d)(i) of this order;

 
49060

Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 14 of 63

Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/ Presidential Documents

 

AR 0014

(d} except as provided in section 5 of this order and after such consultation,
if any, with foreign authorities as the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney General, deems appro-
priate in the exercise of his discretion, persons determined by the Secretary
of the Treasury, in consultation with the Secretary of State and the Attorney
General;

(i) to assist in, sponsor, or provide financial, material, or technological
support for, or financial or other services to or in support of, such acts

of terrorism or those persons listed in the Annex to this order or determined
to be subject to this order; or

{ii) to be otherwise associated with those persons listed in the Annex
to this order or those persons determined to be subject to subsection
1(b), 1(c), or 1(d)(i) of this order,

Sec. 2. Except to the extent required by section 203(b) of IEEPA {50 U.S.C.
1702(b)), or provided in regulations, orders, directives, or licenses that may
be issued pursuant to this order, and notwithstanding any contract entered
into or any license or permit granted prior to the effective date:

(a) any transaction or dealing by United States persons or within the
United States in property or interests in property blocked pursuant to this
order is prohibited, including but not limited to the making or receiving
of any contribution of funds, goods, or services to or for the benefit of
those persons listed in the Annex to this order or determined to be subjact
to this order;

(b) any transaction by any United States person or within the United
States that evades or avoids, or has the purpose of evading or avoiding,

or attempts to violate, any of the prohibitions set forth in this order is
prohibited; and

(c}) any conspiracy formed to violate any of the prohibitions set forth
in this order is prohibited.

Sec. 4. For purposes of this order:
(a) the term “‘person’ means an individual or entity;

(b) the term “entity” means a partnership, association, corporation, or
other organization, group, or subgroup;

(c) the term “United States person" means any United States citizen,
permanent resident alien, entity organized under the laws of the United

States {including foreign branches), or any person in the United States;
and

(d) the term “terrorism" means an activity that—

(i) involves a violent act or an act dangerous to human life, property,
or infrastructure; and

(ii) appears to be intanded—
(A) to intimidate or coerce a civilian population;

(B} to influence the policy of a government by intimidation or cosr-
cion; or
(C) to affect the conduct of a government by mass destruction, as-
sassination, kidnapping, or hostage-taking.
Sec. 4, I hereby determine that the making of donations of the type specified
in section 203(b)(2) of IEEPA (50 U.S.C. 1702{(b)(2)) by United States persons
to persons determined to be subject to this order would seriously impair
my ability to deal with the national emergency declared in this order,
and would endanger Armed Forces of the United States that are in a situation
where imminent involvement in hostilities is clearly indicated by the’ cir-
cumstances, and hereby prohibit such donations as provided by section
1 of this order. Furthermore, I hereby determine that the Trade Sanctions
Reform and Export Enhancement Act of 2000 (title IX, Public Law 106-
387} shall not affect the imposition or the continuation of the imposition
of any unilateral agricultural sanction or unilateral medical sanction on

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 15 of 63

Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/Presidential Documents 49681

 

AR 0015

any person determined to be subject to this order because imminent involve-
ment of the Armed Forces of the United States in hostilities is clearly
indicated by the circumstances.

Sec. 5. With respect to those persons designated pursuant to subsection
1(d) of this order, the Secretary of the Treasury, in the exercise of his
discretion and in consultation with the Secretary of State and the Attorney
General, may take such other actions than the complete blocking of property
or interests in property as the President is authorized to take under IEEPA
and UNPA if the Secretary of the Treasury, in consultation with the Secretary
of State and the Attorney General, deems such other actions to be consistent
with the national interests of the United States, considering such factors
as he deers appropriate.

Sec. 6. The Secretary of State, the Secretary of the Treasury, and other
appropriate agencies shall make a!) relevant efforts to cooperate and coordi-
nate with other countries, including through technical assistance, as well
as bilateral and multilateral agreements and arrangements, to achieve the
objectives of this order, including the prevention and suppression of acts
of terrorism, the denial of financing and financial services to terrorists and
terrorist organizations, and the sharing of intelligence about funding activities
in support of terrorism.

Sec. 7, The Secretary of the Treasury, in consultation with the Secretary
of State and the Attorney General, is hereby authorized to take such actions,
including the promulgation of rules and regulations, and to employ all
powers granted to the President by IEEPA and UNPA as may be necessary
to carry out the purposes of this order. The Secretary of the Treasury
may redelegate any of these functions to other officers and agencies of
the United States Government. All agencies of the United States Government
are hereby directed to take all appropriate measures within their authority
to carry out the provisions of this order.

Sec. 8. Nothing in this order is intended to affect the continued effectiveness
of any rules, regulations, orders, licenses, or other forms of administrative
action issued, taken, or continued in effect heretofore or hereafter under
31 C.F.R. chapter V, except as expressly terminated, modified, or suspended
by or pursuant to this order.

Sec. 9. Nothing contained in this order is intended to create, nor does
it create, any right, benefit, or privilege, substantive or procedural, enforceable

et law by a party against the United States, its agencies, officers, employees
or any other person.

Sec. 10. For those persons listed in the Annex to this order or determined
to be subject to this order who might have a constitutional presence in

‘the United States, I find that because of the ability to transfer funds or

assets instantaneously, prior notice to such persons of measures to be taken
pursuant to this order would render these measures ineffectual. I therefore
determine that for these measures to be effective in addressing the national
emergency declared in this order, there nead be no prior notice of a listing
or determination made pursuant to this order.

Sec. 11. (a) This order is effective at 12:01 a.m. eastern daylight time on
September 24, 2001.

 
——-___Case_1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 16 of 63__

49082 Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/Presidential Documents

ee
7 |
Fp pea en jen!

 

(b) This order shall be transmitted to the Congress and published in
the Federal Register.

[pe

THE WHITE HOUSE,
September 23, 2001.

Hilling code 3195—01-P

AR 0016

a le a ha

he at

 

 
———_-___Case_1:18-cv-05676-PGG_ Document 40-3 Filed 03/20/19 Page 17 of 63

Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/Presidential Documents

[FR Doc, 01-24205

ANNEX

Al Qaida/Islamic Army
Abu Sayyaf Group
Armed Iglamic Group (GIA)
Harakat ul-Mujahidin (HUM)
Al-Jihad (Egyptian Islamic Jihad)
Islamic Movement of Uzbekistan {IMU)
Asbat al-Ansar
Salafist Group for Call and Combat (GSPC)
Libyan Islamic Fighting Group
Al-Itihaad al-Islamiya {AIAT)
Islamic Army cf Aden
Usama bin Laden
Muhammad Atif (aka, Subhi Abu Sitta,
Abu Hafs Al Masri)
Sayf al-Adl
Shaykh Sai'id (aka, Mustafa Muhammad Ahmad}
Abu Hafs the Mauritanian (aka, Mahfouz Ould al-Walid, Khalid Al-
Shanqgiti)
Ibn Al-Shaykh ai-Libi
Abu Zubaydah (aka, Zayn al-Abidin Muhammad Husayn, Tariq)
Abd al-Hadi al-Iraqi (aka, Abu Abdallah)
Ayman al-Zawahiri
Thirwat Salah Shihata
Tariq Anwar al-Sayyid Ahmad (aka, Fathi, Amr al-Fatih)
Muhammad Salah (aka, Nasr Fahmi Nasr Hasanayn)
Makhtab Al-Khidamat/Al Kifah
Wafa Humanitarian Organization

Al Rashid Trust

Mamoun Darkazanli Import-Export Company

Filed 9-24-01; 1:05 pm]
Billing code 4610-28-C

AR 0017

49083

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 18 of 63

Exhibits 2-20 Withheld in Full

Bates Numbers AR 0018 — AR 0078

(Including exhibit cover page)
Case-1-18-¢v-056/6-RPGG—Document.40-3 Filed 03/20/19 Page 19 of 63

 

fe 5 DEPARTMENT OF THE TREASURY

    

2 WASHINGTON, D.C. 20220

ey,

E769

SDGT-10522
OFFICE OF FOREIGN ASSETS CONTROL

BLOCKING MEMORANDUM

The Office of Forcign Assets Control (OFAC), pursuant to Executive Order 13224 of
September 23, 2001 ("Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism") (the "Order"), the International
Emergency Economic Powers Act, (IEEPA), 50 U.S.C. §1701 et seq., and the Global
Terrorism Sanctions Regulations, 31 C.P.R. Part 594, (the “Regulations"), determines
that there is reason to believe that a Specially Designated Global Terrorist has an interest

in the electronic funds transfer identified below. That transfer therefore is hereby
blocked.

The details of the transaction are as follows:

Beneficiary Bank: National Bank for Foreign Economic Activity of Republic of
Uzbekistan, (Swift NBFAUZ2X)

Beneficiary Name: Uzbekistan Airways
Beneficiary Account Number: a:
Originating Bank: Commercial Bank “Absolut Bank”

Originator: OOO Rusaviainvest
Amount: $1,000,000.00

  
 
   

Blocked property may not be transferred, withdrawn, exported, paid or otherwise dealt in
without prior authorization from OFAC. The President determined in section 5 of the
Order that, because of the ability to transfer funds or assets instantaneously, prior notice
of measures taken pursuant to this Order to persons blocked pursuant to section | thereof
who might have a constitutional presence in the United States would render ineffectual
such measures. Therefore, the President determined that there need be no prior notice of
a determination made pursuant to the Order. In making this determination pursuant to the
Order, I also find that no prior notice should be afforded to any entity or individual
involved in the transaction identified above because to do so would provide an
opportunity to evade the measures authorized in the Order and, consequently, would
render those measures ineffectual toward addressing the national emergency declared in
Executive Order 12938.

Py WG 2017 OA

Date Andrea Gacki
Acting Director
Office of Foreign Assets Control

AR 0079
cE _

 

(U) FOR:

Case1:18-6V-056/6-RGG—Docume
nt 40-3 Filed 03/20/19 Page 20 of 63
Eaekaaeael

DEPARTMENT OF THE TREASURY
WASHINGTON, 0.C. 20220

SDGT-10522
pM . 1\- 20 \ |

ANDREA GACKI
ACTING DIRECTOR
OFFICE OF FOREIGN ASSETS CONTROL

  
  
  
  
 

(U) THROUGH: Gregory T. Gatjanis
Associate Director

Aon ']}
Office of Global Targeting
Leila M. Baheri tol {t
Assistant Director
Eastern Hemisphere Division

  

u(alir

Section Chief
Near East Section

(U) FROM: a’ tt
Sanctions Inve

Near East Section

i Bussect: eee

    

(U) INTRODUCTION:
=

rson(s) are capitalized and accompanied by an asterisk. The name of the blocked person

 

 

' (Uy) Previously blocked pe
with.an interest in this

     

italized, and accompanied by an asterisk.

    

action is bolded, cap

 

AR 0080

 

 
Case 1:18-cv-05676-PGG_ Document 40-3 Filed 03/20/19 Page 21 of 63

sty ne Ee Toe,

Exhibit 2, p. 1]

 

fExhibit 6, p. 1] [Exhibit 3, p. 2, para.

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 22 of 63

(Exhibit 7, p. 1]

fExhibit 8]

xhibit 9, p.1]

 

 

 

exhibit 10, p. 2, para

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 23 of 63

hr
mesh iteali

xhibit 10, p. 2, para

xhibit 10, p. 2, para £4

Exhibit 10, p. 2, para 2B

[Exhibit 10, p. 2, para

 

Exhibit 13] [Exhibit 15, pp. 1-2]

(Exhibit 15, p.

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 24 of 63

bit IU, pp. I-2, para. T, TC, Ci, [Cup fexmbit Tf, p. Z, para.
etuoit Lon At exhibit 16, p. 1-2] (Exhibit 17]

Lr

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 25 of 63

[Exhibit 14, p. 2]

ibit 16, p. 1, para. 1]

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 26 of 63

ar

[Exhibit 16, p. 1, para.

Exhibit 10

[Exhibit 10, p. 2, para ©1, ii

Exhibit 16

 

AR 0086
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 27 of 63

 

Exhibit 16, p.
1-2] [Exhibit 10, p. 2] [Exhibit 14, p. 2] [Exhibit 15, p. 1-2] [Exhibit 17] [Exhibit 18]

(U) RECOMMENDATION:

 

SEGRE 8
AR 0087

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 28 of 63

we Sa Se ee Se

Exhibit 1:

Exhibit 2:

Exhibit 3:

Exhibit 4:

Exhibit 5:

Exhibit 6:

Exhibit 7:

Exhibit 8:

Exhibit 9:

Exhibit 10:

Exhibit 11:

Exhibit 12:

AR 0088

ec

(U) EXHIBITS LIST

(Ul) Executive Order 13224 of September 23, 2001 (66 FR 49079, September 25,
2001) Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism

 

(U) “Blocking Memorandum,” SDGT-9966, Office of Foreign Asset Control;
Date accessed: April 11, 2017

leita ene]

 
Case Pte Gy eeorenoe Document 40-3 Filed 03/20/19 Page 29 of 63

Eigse a a a a

ee oe ee -

Exhibit 13:

Ee

 

Exhibit 14:

Exhibit 15: (UU)

 
 
 
 
 
 
 
 
  

Exhibit 16:

Exhibit 17:

Exhibit 18:

 

Exhibit 19:

Exhibit 20: (U

Se

 

| AR 0089
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 30 of 63

AR 0090
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 31 of 63

 

 

     

  

pro RECORN

scar

Kon Tuesday,

September 25, 2001

 

Part IV

The President

 

Executive Order 13224—Blocking
Property and Prohibiting Transactions

L With Persons Who Commit, Threaten To
Commit, or Support Terrorism
. Notice of September 24, 2001—

Continuation of Emergency With Respect
to UNITA

AR 0091

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 32 of 63

 

Federal Registor
Val. 66, No. 186

Tuesday, Soptomber 25, 2001

49079
Presidential Documents

 

Title 3—

The President

AR 0092

Executive Order 13224 of September 23, 2001

Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism

By the authority vested in me as President by the Constitution and the
laws of the United States of America, including the International Emergency
Economic Powers Act (50 U.S.C. 1701 et seq.}(IEEPA), the National Emer-
goncies Act (50 U.S.C. 1601 ef seq.), section 5 of the United Nations Participa-
tion Act of 1945, as amended (22 U.S.C. 287c) (UNPA), and section 301
of title 3, United States Code, and in view of United Nations Security
Council Resolution (UNSCR) 1214 of December 8, 1998, UNSCR 1267 of
October 15, 1999, UNSCR 1333 of December 19, 2000, and the multilateral
sanctions contained therein, and UNSCR 1363 of July 30, 2001, establishing
a mechanism to monilor the implementation of UNSCR 1333,

1, GEORGE W. BUSH, President of the United States of America, find that
grave acts of terrorism and threats of terrorism committed by foreign terrorists,
including the terrorist attacks in New York, Pennsylvania, and the Pentagon
committed on September 11, 2001, acts recognized and condemned in UNSCR
1368 of September 12, 2001, and UNSCR 1269 of October 19, 1999, and
the continuing and immediate threat of further attacks on United States
nationals or the United States constitute an unusual and extraordinary threat
to the national security, foreign policy, and economy of the United States,
and in furtherance of my proclamation of September 14, 2001, Declaration
of National Emergency by Reason of Cortain Terrorist Attacks, hereby declare
a national emergency to deal with that threat. I also find that because
of the pervasiveness and expansiveness of the financial foundation of foreign
terrorists, financial sanctions may be appropriate for those foreign persons
thal support or otherwise associate with these foreign terrorists. I also find
that a need exists for further consultation and cooperation with, and sharing
of information by, United States and foreign financial institutions as an
additional tool to enable the United States to combat the financing of ter-
rorism.

I hereby order:

Section 1. Except to the extent required by section 203(b) of IEEPA (50
U.S.C. 1702{b)), or provided in regulations, orders, directives, or liconses
that may be issued pursuant to this order, and notwithstanding any contract
entered into or any licenso or permit granted prior to the effective date
of this order, ali property and interests in properly of the following persons
thal are in the United States or that hereafter come within the United
States, or that hereafter come within the possession or control of United
States persons are blocked:

(a) foreign persons listed in the Annex to this order;

(b) foreign persons determined by the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney General, to have com-
mitted, or to pose o significant risk of committing, acts of terrorism thal
threaten the security of U.S. nationals or the national security, foreign policy,
or economy of the United States;

(c) persons determined by the Secretary of the Treasury, in consultation
with the Secretary of State and the Attorney General, to be owned or con-
trolled by, or to act for or on behalf of those persons listed in the Annex
to this order or those persons determined to be subject to subsection 1(b),
1(c), or 1(d){i) of this order;

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 33 of 63

49080 Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/ Presidential Documents

 

AR 0083

(d} except as provided in section 5 of this order and after such consultation,
if any, with foreign authorities as the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney General, deems appro-
priate in tho oxercise of his discretion, persons determined by tho Secretary
of the Treasury, in consultation with the Secretary of State and the Attorney
Genaral:

{i) to assist in, sponsor, or provide financial, material, or technological
support for, or financial or other services to or in support of, such acts

of terrorism or those persons listed in the Annex to this order or determined
to be subject to this order; or

(ii) to be otherwise associated with those persons listed in the Annex
to this order or those persons determined to be subject to subsection
4(b), 1(c}, or 1(d){i) of this order.

Sec. 2. Except to the extent required by section 203{b) of IEEPA (50 U.S.C.
1702{b)), or provided in regulations, orders, directives, or licenses that may
be issued pursuant to this order, and notwithstanding any contract entered
into or any license or permit granted prior to the effective date:

{a} any transaction or dealing by United States persons or within the
United States in property or interests in property blocked pursuant to this
order is prohibited, including but not limited to the making or receiving
of any contribution of funds, goods, or services to or for the benefit of
those persons listed in the Annex to this ordor or determined to be subject
to this order;

(b) any transaction by any United Statos person or within the United
States that evades or avoids, or has the purpose of evading or avoiding,

or altempts to viclate, any of the prohibitions set forth in this order is
prohibited; and

(c) any conspiracy formed to violate any of the prohibitions set forth
in this ordor is prohibited,

Sec. 3. For purposes of this order:
{a) the term “person"' means an individual or entity;

(b) the term “entity” means a partnership, association, corporation, or
other organization, group, or subgroup;

(c) the term "United States person’’ means any United States citizen,
permanent resident elion, entity organized under the laws of the United

States {including foreign branches), or any person in the United States;
and

(d) the term “terrorism” means an activity that—

(i) involves a violont act or an act dangerous to human life, property,
or infrastructure; and

(ii) appears to be intended—
(A) to intimidate or coerce a civilian population;

(B) to influence the policy of a government by intimidation or coar-
cion; or
(C) to affect the conduct of a govornment by mass destruction, as-
sassination, kidnapping, or hostage-taking.
Sec. 4, I hereby determine that the making of donations of the type specified
in section 203(b)(2) of IEEPA (50 U.S.C. 1702(b)(2)} by United States persons
lo persons determined to be subject to this order would seriously impair
my ability to deal with tho national emergency declared in this order,
and would endanger Armed Forces of the United States thal are in a situation
where imminent involvement in hostilities is cloarly indicated by the cir-
cumstances, and hereby prohibit such donations as provided by section
1 of this order. Furthermore, 1 hereby determine that the Trade Sanctions
Reform and Export Enhancement Act of 2000 (title IX, Public Law 106-
387) shall not affect the imposition or the continuation of the imposition
of any unilateral agricultural sanction or unilateral medical sanction on

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 34 of 63

Federal Register/Vol, G6, No. 186/ Tuesday, September 25, 2001/Presidential Documents 49081

 

AR 0094

any person determined to be subject to this order because imminent involve-
ment of ihe Armed Forces of the United States in hostilities is clearly
indicated by the circumstances.

Sec, 5, With respect to those persons designated pursuant to subsection
i(d) of this order, the Secretary of the Treasury, in the exercise of his
discretion and in consultation with the Secretary of State and the Attorney
General, may take such other actions than the complete blocking of property
or interests in property as the President is authorized to take under IEEPA
and UNPA if the Secretary of the Treasury, in consultation with the Secrotary
of State and the Atlornay General, deems such other actions to be consistent
with the national interests of the United States, considering such factors
as he deems appropriate.

Sec. G. The Secretary of State, the Secretary of the Treasury, and other
appropriate agencies shall make all relevant efforts to cooperate and coordi-
nate with other countries, including through technical assistance, as well
as bilateral and multilateral agreements and arrangements, to achieve the
objectives of this order, including the prevention and suppression of acts
of terrorism, the denial of financing and financial services to terrorists and
terrorist organizations, and the sharing of intelligence about funding activities
in support of terrorism.

Sec. 7, The Secretary of the Treasury, in consultation with the Secretary
of State and the Attorney General, is hereby authorized to take such actions,
including the promulgation of rules and regulations, and to employ all
powers granted to the President by IEEPA and UNPA as may be necessary
to carry out the purposes of this order, The Secretary of the Treasury
may redelegate any of these functions to other officers and agencies of
the United States Government. All agencies of the United States Government
are hereby directed to take all appropriate measures within their authority
to carry out the provisions of this order.

Sec. 8. Nothing in this order is intended to affect the continued effectiveness
of any rules, regulations, orders, liconses, or other forms of administrative
action issued, taken, or continued in effect heretofore or hereafter under
31 C.F.R. chapter V, except as oxpressly terminated, modified, or suspended
by or pursuant to this order.

Sec. 9. Nothing contained in this order is intended to create, nor docs
it create, any right, benefit, or privilege, substantive or procedural, enforceable

at law by a parly against the United States, its agencies, officers, employees
or any other person.

Sec, 10, For those persons listed in the Annex to this order or determined
to be subject to this order who might have a constitutional presence in
the United States, I find that because of the ability to transfer funds or
assots instantaneously, prior notice lo such persons of measures to be taken
pursuant to this order would render these measures ineffoctual. 1 therefore
determine thal for these measures to be effective in addressing the national
emergency declared in this order, there need be no prior notice of a listing
or determination made pursuant to this order.

Sec. 11. (a) This order is effective al 12:01 a.m. eastern daylight time on
September 24, 2001.

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 35 of 63

49062 Federal Register/Vol. 66, No. 186/ Tuesday, September 25, 2001/ Presidential Documents

 

(b) This order shall be transmitted to the Congress and published in
the Federal Register.

THE WHITE HOUSE,
September 23, 2001,

Billing cada 3195-01-P

AR 0095

ae De ee a ae a diet ee eed

 

ee a

 

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 36 of 63

 

Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/ Presidential Documents 49083

 

ANNEX

Al Qaida/Islamic Army

Abu Sayyaf Group

Armed Islamic Group {GIA)

Harakat ul-Mujahidin (HUM)

Al-Jihad (Egyptian Islamic Jihad)

Islamic Movement of Uzbekistan (IMU)

Asbat al-Ansar

Salafist Group for Call and Combat (GSPC)

Libyan Islamic Fighting Group

Al-Itihaad al-Islamiya {AIAI)

Islamic Army of Aden

Usama bin Laden

Muhammad Atif (aka, Subhi Abu Sitta,
Abu Hafs Al Masri) :

Sayf al-Adl

Shaykh Sai'tid (aka, Mustafa Muhammad Ahmad)

Abu Hafs the Mauritanian (aka, Mahfouz Ould al-Walid, Khalid Al-
Shanqiti)

Ibn Al-Shaykh al-Libi

Abu Zubaydah (aka, Zayn al-Abidin Muhammad Husayn, Tariq)

Abd al-Hadi al-Iraqi (aka, Abu Abdallah)

Ayman al-Zawahiri

Thirwat Salah Shihata

Tariq Anwar al-Sayyid Ahmad (aka, Fathi, Amr al-Fatih)

Muhammad Salah (aka, Nasr Fahmi Nasr Hasanayn)

Makhtab Al-Khidamat/Al Kifah

Wafa Humanitarian Organization

Al Rashid Trust

Mamoun Darkazanli Import-Export Company

[FR Doc, 01-24205

Filed 0-24-01; 1:05 pm]
Billing code 4810-25-C

AR 0096

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 37 of 63

Exhibits 2-11 Withheld in Full

Bates Numbers AR 0097 — AR 0131

(Including exhibit cover pages)
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 38 of 63

12

AR 0132
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 39 of 63

a ES ia eee SS eS

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C, 20220

 

SDGT-9966
OFFICE OF FOREIGN ASSETS CONTROL

BLOCKING MEMORANDUM

The Office of Forcign Asscts Control (OFAC), pursuant to Exccutive Order 13224 of
September 23, 2001 ("Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism") (the "Order", the International
Emergency Economic Powers Act, (TEEPA), 50 U.S.C. §1701 et seq., and the Global
Terrorism Sanctions Regulations, 31 C.P.R. Part 594, (the "Regulations"), determines
that there is reason to believe that a Specially Designated Global Terrorist has an interest
in the electronic funds transfer identified below. ‘I'hat transfer therefore is hereby
blocked,

The details of the transaction are as follows:

Beneficiary Bank: National Bank for Foreign Economic Activity of Republic of
Uzbekistan, (Swift NBFAUZ2X)

Beneficiary Name: Uzbekistan Airways

Beneficiary Account Number: 7030

Originating Bank: Commercial Bank “Absolut Bank”

Originator: OOO Rusaviainvest

Amount: $200,000.00

Blocked property may not be transferred, withdrawn, exported, paid or otherwise dealt in
without prior authorization from OFAC, The President determined in section 5 of the
Order that, because of the ability to transfer funds or assets instantaneously, prior notice
of measures taken pursuant to this Order to persons blocked pursuant to section 1 thereof
who might have a constitutional presence in the United States would render ineffectual
such measures, Therefore, the President determined that there need be no prior notice of
a determination made pursuant to the Order. In making this determination pursuant to the
Order, I also find that no prior notice should be afforded to any entity or individual
involved in the transaction identified above because to do so would provide an
opportunity to evade the measures authorized in the Order and, consequently, would
render those measures ineffectual toward addressing the national emergency declared in

 

Executive Order 12938.
Ayv:| 1.2017 re
Date Andrea Gacki

Acting Director
Office of Foreign Assets Control

AR 0133

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 40 of 63

Exhibits 13-20 Withheld in Full

Bates Numbers AR 0134 — AR 0156

(Including exhibit cover page)
 

)_ Page 41 of 63

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C. 20220

 

SDGT-10681
OFFICE OF FOREIGN ASSETS CONTROL

BLOCKING MEMORANDUM

The Office of Foreign Assets Control (OFAC), pursuant to Executive Order 13224 of
September 23, 2001 ("Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism") (the "Order"), the International
Emergency Economic Powers Act, (IEEPA), 50 U.S.C. §1701 et seq., and the Global
Terrorism Sanctions Regulations, 3! C.P.R. Part 594, (the "Regulations"), determines
that there is reason to believe that a Specially Designated Global Terrorist has an interest

in the electronic funds transfer identified below. That transfer therefore is hereby
blocked.

The details of the transaction are as follows:

Bencficiary Bank: National Bank for Forcign Economic Activity of Republic of
Uzbekistan, (Swift NBFAUZ2X)

Beneficiary Name: Uzbekistan Airways

Beneficiary Account Number 030
Originating Bank: Commercial Bank “Absolut Bank”
Originator: OOO Rusaviainvest
Amount: $200,000.00

 

  
 

Blocked property may not be transferred, withdrawn, exported, paid or otherwise dealt in
without prior authorization from OFAC. The President determined in section 5 of the
Order that, because of the ability to transfer funds or assets instantaneously, prior notice
of measures taken pursuant to this Order to persons blocked pursuant to section | thereof
who might have a constitutional presence in the United States would render ineffectual
such measures. Therefore, the President determined that there need be no prior notice of
a determination made pursuant to the Order. In making this determination pursuant to the
Order, I also find thal no prior notice should be afforded to any entity or individual
involved in the transaction identified above because to do so would provide an
opportunity to evade the measures authorized in the Order and, consequently, would

render those measures ineffectual toward addressing the national emergency declared in
Executive Order 12938.

Ape | 2, 2019 ax.

Date Andrea Gacki
Acting Director
Office of Foreign Assets Control

 

AR 0157
 

 

It 40-3" FEA 037Z207T9— Page 42° 0f 63" Se

DEPARTMENT OF THE TREASURY
WASHINGTON, D.c, 20220

 

  
 

    
 
 
   
  

 

SDGT-10681
282009

(U) FOR: ANDREAGACKI OM %

ACTING DIRECTOR

OFFICE OF FOREIGN ASSETS CONTROL
(U) THROUGH: Gregory T. Gatjanis wll?

Associate Director i]

Office of Global Targeting

Leila M, Baherifimmes| 281(

Assistant Director

Eastern Hemisphere Division

Section Chief Lor?

Near East Section tite
(U) FROM: [ o4a\?

Sanctions Investigator
Near East Section

4y>

J usiecr: Cae

(U) INTRODUCTION:

 

[Exhibit 1]

 

" (U) Previously blocked person(s) are capitalized and accompanied by an asterisk. The name of the blocked person
with an interest in this transaction is bolded, capitalized, and accompanied by an asterisk.
2

 

AR 0156

 

 
ae -18-cyv- ‘ -3 Filed 03/20/19 Page 43 of 63

<

 

[Exhibit 3, pp. 1-2, para. 1}

Exhibit 6, p. 1] [Exhibit 3, p. 2, para. 2A,

Exhibit 5]

 
xhibit 9, p.1]

[Exhibit 10, p. 1-2, para

[Exhibit 10, p. 2, para 1]

 

 
Se ~1.8-¢v= s = l 9 Page 45 of 63 a, a...

 

xhibit 10, p. 1-2, para 1]

[Exhibit 10, p. 2, para Ci, Cii, Citi]

Exhibit 10, p. 2, para 2]

[Exhibit 10, p. 2, para 2C]

Po

(Exhibit 13] [Exhibit 15, pp. 1-2]

2] [Exhibit 19}

Exhibit 10

AR 0161

 
 

[Exhibit 10, pp. 1-2, para. 1, 1C, 1Ci, 1Cii] [Exhibit 11, p.
ibit 16, p. 1-2] [Exhibit 17]

(Exhibit 12] [Exhibit 13] [Exhibit 14]

(Exhibit 16, p. 1-2, para. 1, !Ai, TAii, 1Aiii] [Exhibit 17]

AR 0162

 
[Exhibit 14, p. 2]

| iii

AR 0163

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 48 of 63

Exhibit 16, p. 1, para. 1]

Exhibit 16, p. 1, para. 1]

{Exhibit 10, p. 2, para Ci, Cii, Ciii]

[Exhibit 16, p. 2, para. 1Bi, 1Bii, 1 Biii]

 

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 49 of 63

4 :
=

Exhibit 21, p. 2]

 

xhibit 10, p. 2, para C, Ci, Cii, Ciii
Exhibit 11, p. 2, para 5 §

Exhibit 15, p. 2

AR 0165

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 50 of 63

[Exhibit 10, p. 2, para C] [Exhibit 11, p. 2, para
5] [Exhibit 15, p. 2]

Exhibit 10, p. 2, para
Cii] [Exhibit 11, p. 2, para 5] [Exhibit 15, p. 2]

Exhibit 10, p. 2, para Ci] [Exhibit 11, p. 2, para 5) [Exhibit 15, p. 2]

 

xhibit 10, p. 2, para 2] [Exhibit 15, p. 2

Exhibit 10, p. 1-2, para 1]
[Exhibit 15, p. 2]

 

Exhibit 16, p. 1-2, para. 1, 1Ai, LAii, LAiii]

[Exhibit 21, p. 2

 

[Exhibit 12] [Exhibit 15, p. 2] [Exhibit 21, p. 2]

(U) RECOMMENDATION:
Re

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 51 of 63

POPAC cee Tinto lie = ne,

i i

(U) EXHIBITS LIST

ee

 

 

Exhibit 1; (U) Executive Order 13224 of September 23, 2001 (66 FR 49079, September 25,
2001) Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism

Exhibit 2:

  
 
   
    
 
  

Exhibit 3:

Exhibit 4:

Exhibit 5:
Exhibit 6:

Exhibit 7:
Exhibit 8:

Exhibit 9:

Exhibit 10:

Exhibit 11:

Exhibit 12: (VU) “Blocking Memorandum,” SDGT-9966, Office of Foreign Asset Control;
Date accessed: April 24, 2017

AR 0167

 

re wie
mo TS SS

 

Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 52 of 63

Li i

 

<r s

Exhibit 13:

 
  
  
 
 
  
  
  
  

Exhibit 14:

Exhibit 15:

Exhibit 16:

Exhibit 17:

Exhibit 18:

Exhibit 19:

Exhibit 20:

Exhibit 21:

 

AR 0168

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 53 of 63

AR 0169
 

 

AR 0170

ILSUerP

G

Kederal Reg

Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 54 of 63

 

Tuesday,
September 25, 2001

 

Part IV

The President

 

Executive Order 13224—Blocking
Property and Prohibiting Transactions
With Persons Who Commit, Threaten To
Commit, or Support Terrorism

Notice of September 24, 2001—

Continuation of Emergency With Respect
to UNITA

 

 

a
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 55 of 63

Edi eae ee

x = z aa ar of a are,

49079

 

Federal Register
Vol. GG, No. 186

Tuesday, Soptembor 25, 2001

Presidential Documents

 

Tile 3—

The President

AR 0171

Execulive Order 13224 of Seplember 23, 2001

Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism

By the authority vested in me as President by the Constitution and the
laws of the United States of America, including the International Emergency
Economic Powers Act (50 U.S.C. 1701 et seq.)(IEEPA), the National Emer-
Bencies Act (50 U.S.C. 1601 e/ seq.), section 5 of tha United Nations Participa-
tion Act of 1945, as amended (22 U.S.C. 287c) (UNPA), and section 301
of title 3, United States Code, and in view of United Nations Security
Council Resolution (UNSCR) 1214 of December 8, 1998, UNSCR 1267 of
October 15, 1999, UNSCR 1333 of December 19, 2000, and tho multilateral
sanctions contained therein, and UNSCR 1963 of July 30, 2001, establishing
a mechanism to monitor the implementation of UNSCR 1333,

1, GEORGE W. BUSH, President of the United States of America, find that
grave acts of terrorism and throats of terrorism committed by foreign terrorists,
including the terrorist altacks in New York, Pennsylvania, and the Pentagon
committed on September 11, 2001, acts recognized and condemned in UNSCR
1368 of September 12, 2001, and UNSCR 1269 of October 19, 1999, and
the continuing and immediate threat of further attacks on United States
nationals or the United States constitute an unusual and extraordinary threal
to the national security, foreign policy, and economy of the United States,
and in furtherance of my proclamation of September 14, 2001, Declaration
of National Emergency by Reason of Certain Terrorist Attacks, hereby declare
a national emorgency to deal with that threat. I also find that because
of the pervasiveness and expansiveness of the financial foundation of foreign
terrorists, financial sanctions may be appropriate for those foreign persons
that support or otherwise associate with these foreign terrorists. 1 also find
that a need exists for furthor consultation and cooperation with, and sharing
of information by, United States and foreign financial institutions as an
additional tool to enablo the United States to combat the financing of ter-
rorism.

I hereby order:

Section 1. Except to the extont required by section 203(b) of IEEPA (50
U.S.C. 1702(b)), or provided in regulations, orders, directives, or licenses
that may bo issued pursuant to this order, and notwithstanding any contract
entered into or any license or permit granted prior to the effective date
of this order, all property and interests in property of the following persons
that aro in the United States or that hereafter come within the United
States, or that hereafter come within the possession or control of United
States parsons are blocked:

{a) foreign persons listed in the Annex to this order;

{b) foreign persons determined by the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney General, to have com-
mitted, or to pose a significant risk of committing, acts of terrorism that
threaten the security of U.S, nationals or the national security, foreign policy,
or economy of the United States;

{c) persons determined by the Secretary of the Treasury, in consultation
with the Secretary of State and the Attorney General, to be owned or con-
trolled by, or to act for or on behalf of those persons listed in the Annex
to this order or those persons determined to be subject to subsection 1(b),
1{c), or 1{d)(i} of this order;

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 56 of 63

BAe nie a a ee ae

49080 Federal Register/Vol. 66, No. 186/Tuosday, September 25, 2001/Presidential Documents

AR 0172

(d) except as provided in section 5 of this order and after such consultation,
if any, with foreign authorities as the Secretary of State, in consultation
with the Secretary of the Treasury and the Attorney Genoral, deems appro-
priate in the exercise of his discrotion, parsons determined by the Secretary
of the Treasury, in consultation with the Secretary of State and the Atlornay
Goneral:

(i) to assist in, sponsor, or provide financial, material, or technological
support for, or financial or other services to or in support of, such acts

of terrorism or those persons listed in the Annex to this order or determined
to be subject to this order; or

(ii) to bo otherwise associated with those persons listed in the Annex
lo this order or those persons determined to be subject to subsection
1(b), 1{c), or 1(d)(i) of this order.

Sec. 2. Except to the extent required by section 203(b) of IEEPA (50 U.S.C,
1702(b)), or provided in regulations, orders, directives, or licenses that may
be issued pursuant to this order, and notwithstanding any contract entered
into or any license or permit granted prior to the effective date:

(a) any transaction or dealing by United States persons or within tho
United States in properly or interests in property blocked pursuant to this
order is prohibited, including but not limited to the making or roceiving
of any contribution of funds, goods, or services to or for the bonofit of

those persons listed in the Annex to this order or determined to be subject
to this order;

(b) any transaction by any United States person or within the United
Statos that evades or avoids, or has the purpose of evading or avoiding,

or atlompts to violate, any of the prohibitions set forth in this order is
prohibited; and

(c) any. conspiracy formed to violate any of the prohibitions set forth
in this order is prohibited.

Sec. 3. For purposes of this order:
(a) the term “person” means an individual or entity;

(b) the term “entity” means a partnership, association, corporation, or
other organization, group, or subgroup;

(c) the term “United States person” means any United States citizen,
permanent resident alien, entity organized under the laws of the United

States {including foreign branches), or any person in the United States;
and

(d) the term “terrorism” means an activity that—

(i) invelves a violent act or an act dangerous to human Hie, property,
or infrastructure; and

(ii) appears to be intended—
(A) to intimidate or coerce a civilian population;

(B) to influence tho policy of a government by intimidation or coer-
cion; or

(C) to affect the conduct of a government by mass destruction, as-
sassination, kidnapping, or hostago-taking.
Sec, 4. IT hereby determine that the making of donations of the type specified
in section 203(b}(2) of IEEPA (50 U.S.C, 1702(b)(2)} by United States persons
to persons determined to be subject to this order would seriously impair
my ability to deal with the national emergency declared in this order,
and would ondanger Armed Forces of the United States that are in a situation
where imminent involvement in hostilities is clearly indicated by the cir-
cumstances, and hereby prohibit such donations as provided by section
1 of this order. Furthermore, I hereby determine that the Trade Sanctions
Reform and Export Enhancement Act of 2000 (title IX, Public Law 106-
387) shall not affect the imposition or the continuation of the imposition
of any unilateral agricultural sanction or unilateral medical sanction on

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 57 of 63

Bin ee le

Federal Register/Vol, 66, No. 186/Tuesday, Scptember 25, 2001/Presidential Documents 49081

AR 0173

any person determined to bo subject to this ordor because imminent involve-
ment of the Armed Forces of the United States in hostilities is clearly
indicated by the circumstances.

Sec. 5, With respect to those persons designaled pursuant to subsection
1(d) of this order, the Secretary of the Treasury, in the exercise of his
discretion and in consultation with the Secretary of State and the Attorney
General, may take such other actions than the complete blocking of property
or intorests in property as the President is authorized to take under JEEPA
and UNPA if the Secretary of the Treasury, in consultation with the Socrotary
of State and the Attorney General, deems such other actions to be consistent
with the national interests of the United States, considering such factors
as he deems appropriate.

Sec. &. The Secretary of State, the Secretary of the Treasury, and other
appropriate agencies shall make all relevant offorts to cooperate and coordi-
nate with other countries, including through technical assistance, as well
as bilateral and multilateral agreoments and arrangements, to achieve the
objectives of this order, including the prevention and supprossion of acts
of terrorism, the denial of financing and financial services to terrorists and

terrorist organizations, and the sharing of intelligence about funding activities
in support of terrorism.

Sec. 7, The Secretary of the Treasury, in consultation with the Secrotary
of State and the Attorney Goneral, is hereby authorized to take such actions,
including the promulgation of rules and regulations, and to employ all
powers granted to the President by IEEPA and UNPA as may be necessary
to carry out the purposes of this order. The Secretary of the Treasury
may redelegate any of theso functions to other officers and agencies of
the United Slates Government. All agencies of the United States Government

aro hereby directed to take ali appropriate measures within their authority
to carry out the provisions of this order.

Sec, 8. Nothing in this order is intended to affect the continued effectivencss
of any rules, regulations, orders, liconses, or other forms of administrative
action issued, taken, or continued in effect heretofore or hereafter under

31 C.F.R. chapter V, except as expressly terminated, modified, or susponded
by or pursuant to this order.

Sec, 9. Nothing contained in this order is intended to create, nor does
it create, any right, benofit, or privilege, substantive or procedural, enforceable

at law by a party agains! the United States, its agencies, officers, employees
or any other person,

Sec. 10. For those persons listed in the Annox to this order or determined
to be subject to this order who might have a constitutional presence in
the United States, I find that because of the ability to transfer funds or
assels instantaneously, prior notice to such persons of measures to be taken
pursuant to this order would render these measures ineffectual. I therefore
determine that for these measures to be effective in addressing the national
emergency declared in this order, there need be no prior notice of a listing
or determination made pursuant to this order.

Sec. 11, (a) This order is effective at 12:01 a.m. eastern daylight time on
September 24, 2001.

 
Case 1: 18- -CV- -05676- PGG Document A0- 3 Filed 03/20/19 Page 58 of 63

 

 

490682 Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/Prosidantial Documents

 

(b) This order shail be transmitted to the Congress and published in
the Federal Register.

THE WHITE HOUSE,
Seplember 23, 2001,

Rilling endo 3195-01-P

AR 0174

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 59 of 63

 
 

Federal Register/Vol. 66, No. 186/Tuesday, September 25, 2001/Presidential Documents 49083
ANNEX

Al Qaida/Islamic Army

Abu Sayyaf Group

Armed Islamic Group (GIA)

Harakat ul-Mujahidin (HUM)

Al-Jihad (Egyptian Islamic Jihad)

Islamic Movement of Uzbekistan (IMU)

Asbat al-Ansar

Salafist Group for Call and Combat (GSPC)}

Libyan Islamic Fighting Group

Ai-Itihaad al-Islamiya (AIA)

Islamic Army of Aden

Usama bin Laden

Muhammad Atif {aka, Subhi Abu Sitta,
Abu Hafs Al Masri)

Say£ al-Adl

Shaykh Saitid (aka, Mustafa Muhammad Ahmad)

Abu Hafs the Mauritanian (aka, Mahfouz Ould al-Walid, Khalid Al-
Shanqiti} ,

Ibn Al-Shaykh al-Libi

Abu Zubaydah (aka, Zayn al-Abidin Muhammad Husayn, Tariq)

Abd al-Hadi al-Iraqi (aka, Abu Abdallah)

Ayman al-Zawahiri

Thirwat Salah Shihata

Tariq Anwar al-Sayyid Ahmad (aka, Fathi, Amr al-Fatih)
Muhammad Salah (aka, Nasr Fahmi Nasr Hasanayn)
Makhtab Al-Khidamat/Al Kifah

Wafa Humanitarian Organization

Al Rashid Trust

Mamoun Darkazanli Import-Export Company

[FR Dor. 01-24205

Filed 024-01; 1:05 pm]
Billing code 4810-28-(

AR 0175

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 60 of 63

Exhibits 2-11 Withheld in Full

Bates Numbers AR 0176 — AR 0210

(Including exhibit cover page)
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 61 of 63

12

AR 0211
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 62 of 63

 

 

DEPARTMENT OF THE TREASURY
WASHINGTON, D.C, 20220

 

SDGT-9966
OFFICE OF FOREIGN ASSETS CONTROL

BLOCKING MEMORANDUM

The Office of Forcign Asscts Control (OFAC), pursuant to Executive Order 13224 of
Seplember 23, 2003 ("Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism") (the "Order"), the International
Emergency Economic Powers Act, (IEEPA), 50 U.S.C. §1701 et seq,, and the Global
Terrorism Sanctions Regulations, 31 C.P.R. Part 594, (the "Regulations"), determines
that there is reason (o believe that a Specially Designated Global Terrorist has an interest
in the electronic funds transfer identified below. That transfer therefore is hereby
blocked.

The details of the transaction are as follows:

Beneficiary Bank: National Bank for Foreign Economic Activity of Republic of
Uzbekistan, (Swill NBFAUZ2X)

Beneficiary Name: Uzbekistan Airways

Beneficiary Account Number: 7030

Originating Bank: Commercial Bank “Absolut Bank”

Originator; OOO Rusaviainvest

Amount: $200,000.00

Blocked properly may not be transferred, withdrawn, exported, paid or otherwise dealt in
without prior authorization from OFAC, The President determined in section 5 of the
Order that, because of the ability to transfer funds or assets instantaneously, prior notice
of measures taken pursuant to this Order to persons blocked pursuant to section 1 thereof
who might have a constitutional presence in the United States would render ineffectual
such measures. Therefore, the President determined that there need be no prior notice of
a determination made pursuant to the Order. In making this determination pursuant to the
Order, J also find that no prior notice should be afforded to any entity or individual
involved in the transaction identified above because to do so would provide an
opportunity to evade the measures authorized in the Order and, consequently, would
render those measures ineffectual toward addressing the national emergency declared in
Executive Order 12938.

Agr :t 12019 Ibe

Date Andrea Gacki
Acting Director
Office of Forcign Asscts Contral

AR 0212

Se aI api pe Tc cS cE

ae = eh eee RE heer ae pe

 

 
Case 1:18-cv-05676-PGG Document 40-3 Filed 03/20/19 Page 63 of 63

Exhibits 13-21 Withheld in Full

Bates Numbers AR 0213 — AR 0240

(Including exhibit cover page)
